

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

STELLARONE CORPORATION
TIME-BASED RESTRICTED STOCK AGREEMENT


Granted <<GRANT DATE>>


This Time-Based Restricted Stock Agreement (this “Agreement”) is entered into as
of <<GRANT DATE>> pursuant to Article 8 of the StellarOne Corporation Stock
Incentive Plan (the “Plan”) and evidences the grant, and the terms, conditions
and restrictions pertaining thereto, of Restricted Stock (as defined in the
Plan) to <<NAME>> (the “Employee”).


WHEREAS, StellarOne Corporation (the “Company”) maintains the Plan under which
the Committee (as defined in the Plan) may, among other things, award shares of
the Company’s common stock (the “Common Stock”) to such key employees of the
Company and its Subsidiaries (as defined in the Plan) as the Committee may
determine, subject to terms, conditions and restrictions as it may deem
appropriate;


WHEREAS, pursuant to the Plan, the Committee has awarded to the Employee a
restricted stock award conditioned upon the execution by the Company and the
Employee of this Agreement setting forth all the terms and conditions applicable
to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Employee
and of the covenants contained herein, the parties hereby agree as follows:


1.
Award of Shares.  Under the terms of the Plan, the Committee has awarded to the
Employee a restricted stock award as of <<GRANT DATE>> (“Award Date”), covering
<<NUMBER>> shares of Common Stock (the “Award Shares”), subject to the terms,
conditions and restrictions set forth in this Agreement.



2.
Period of Restriction.



(a)  
Subject to accelerated vesting or forfeiture as hereinafter provided, the
Employee’s interest in the Award Shares shall become transferable and
non-forfeitable (“Vested” or “Vesting”) as of the following vesting dates,
provided he remains in employment with the Company and/or any of its
Subsidiaries as of the applicable date:



<<VESTING SCHEDULE>>


(each date, a “Vesting Date” and the period from the Award Date through each
Vesting Date being a “Period of Restriction” with respect to the applicable
Award Shares).


(b)  
Notwithstanding any other provision of this Agreement to the contrary other than
the above provisions of this Section 2:



 
(i)
If the Employee’s employment with the Company and its Subsidiaries is terminated
during the Period of Restriction due to his death or permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Code), any remaining unvested Award Shares at the date of such termination of
employment shall automatically be Vested in the amount (rounded down to the next
whole share if a fractional share would otherwise become Vested) of the excess
of (A) one-fifth (1/5th) of the Award Shares for each whole and partial year
which has elapsed since the Award Date through the date of such termination of
employment over (B) the number of Award Shares, if any, which otherwise had
Vested pursuant to Section 2(a) above (e.g., if such termination occurs on or
after the second anniversary of the Award Date and before the third anniversary,
the fraction is 3/5).



 
(ii)
If the Employee’s employment with the Company and its Subsidiaries is terminated
during the Period of Restriction due to retirement with the consent of the
Committee at or after age 60 with at least ten (10) years of continuous service
with the Company and its Subsidiaries since last date of hire, any remaining
unvested Award Shares at the date of such termination of employment shall
automatically be Vested in the amount (rounded down to the next whole share if a
fractional share would otherwise become Vested) of the excess of (A) one-fifth
(1/5th) of the Award Shares for each whole and partial year which has elapsed
since the Award Date through the date of such termination of employment over
(B) the number of Award Shares, if any, which otherwise had Vested pursuant to
Section 2(a) above.



 
(iii)
If the Employee’s employment with the Company and its Subsidiaries is
involuntarily terminated by the Company during the Period of Restriction, the
Committee, may, in its sole discretion, waive the automatic forfeiture of any or
all unvested Award Shares otherwise provided in Section 6 and provide for such
Vesting as its deems appropriate subject to such new restrictions, if any,
applicable to the Award Shares as it deems appropriate.



 
(iv)
If a “Change of Control” of the Company (as defined in the Plan) occurs during
the Period of Restriction and the Employee has remained in employment with the
Company and its Subsidiaries through the date such “Change of Control” occurs,
any remaining unvested Award Shares shall be automatically Vested.



 
(c)
Notwithstanding any other provision of this Agreement to the contrary, no Award
Share shall be sold until the expiration of six months from the Award Date other
than in the case of the Employee’s death or disability as provided in Section
2(b)(i) above.



 
(d)
Except as contemplated in Section 2(a), 2(b) and/or 2(c), the Award Shares may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution,
during the Period of Restriction.



3.
Stock Certificates.  The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the Employee in
book entry or electronic form or in certificated form as determined by the
Committee.  If issued in certificated form, physical possession of the stock
certificate(s) shall be retained by the Company until such time as the Period of
Restriction lapses.



 
Any Award Shares issued in book entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend, during the Period of Restriction:

 
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the StellarOne Corporation
Stock Incentive Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in a Restricted Stock Agreement dated <<GRANT
DATE>>.  A copy of the Plan, such rules and procedures, and such Restricted
Stock Agreement may be obtained from the Secretary of StellarOne Corporation.


4.
Voting Rights.  During the Period of Restriction, the Employee may exercise full
voting rights with respect to the Award Shares.



5.
Dividends and Other Distributions.  During the Period of Restriction, the
Employee shall be entitled to receive currently all dividends and other
distributions paid with respect to the Award Shares (other than dividends or
distributions which are paid in shares of Common Stock).  If, during the Period
of Restriction, any such dividends or distributions are paid in shares of Common
Stock with respect to the Award Shares, such shares shall be registered in the
name of the Employee and, if issued in certificate form, deposited with the
Company as provided in Section 3, and such shares shall be subject to the same
restrictions on transferability as the Award Shares with respect to which they
were paid.



6.
Forfeiture on Termination of Employment.  Except as provided in Section 2(b),
the balance of any Award Shares which are not considered Vested by or at the
Employee’s termination of employment with the Company and its Subsidiaries shall
be forfeited.



7.
Employment.  Nothing under the Plan or in this Agreement shall confer upon
Employee any right to continue in the employ of the Company or its Subsidiaries
or in any way affect the Company’s right to terminate Employee’s employment
without prior notice at any time for any or no reason.



8.
Withholding Taxes.  The Company shall have the right to retain and withhold the
amount of taxes (at the statutorily required rates) required by any government
to be withheld or otherwise deducted and paid with respect to the Award
Shares.  At its discretion, the Committee may require the Employee to reimburse
the Company for any such taxes required to be withheld by the Company and to
withhold any distribution in whole or in part until the Company is so
reimbursed.  The Employee or any successor in interest in authorized to deliver
shares of Common Stock in satisfaction of such withholding obligations, or elect
to have the Company retain and withhold shares of Common Stock having a market
value on the date of delivery or withholding not less than the amount of such
taxes and cancel any such shares so withheld in order to reimburse the Company
for any such taxes.  In the event the Employee does not elect to have the
Company retain and withhold shares of Common Stock as described in the preceding
sentence, the Company shall have the right to withhold from any other cash
amounts due to or to become due from the Company to the Employee an amount equal
to such taxes required to be withheld by the Company to reimburse the Company
for any such taxes.



9.
Administration.  The Committee shall have full authority and discretion (subject
only to the express provisions of the Plan) to decide all matters relating to
the administration and interpretation of the Plan and this Agreement.  All such
Committee determinations shall be final, conclusive and binding upon the Company
and the Employee.



10.
Notices.  Any notice to the Company required under or relating to this Agreement
shall be in writing and addressed to:



StellarOne Corporation
590 Peter Jefferson Parkway
Suite 250
Charlottesville, Virginia 22911
Attn: Human Resources


 
Any notice to the Employee required under or relating to this Agreement shall be
in writing and addressed to the Employee at his address as it appears on the
records of the Company.



11.
Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.



12.
Successors.  This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs and legal representatives of the respective
parties.



13.
Entire Agreement.  This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing signed by the
parties.



14.
Severability.  The various provisions of this Agreement are severable in their
entirety.  Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.



15.
Capitalized Terms.  Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.



[16.
Grants Satisfying Employment Agreement.  The Employee acknowledges and
understands that this Agreement contain grants which in the aggregate satisfy
the Company’s stock compensation commitment for <<YEAR>> contained in his
employment agreement with the Company.]



To evidence their agreement to these terms, conditions and restrictions, the
Company and the Employee have signed this Agreement as of the date first above
written.


   
    STELLARONE CORPORATION
             
    By:  ____________________________________
Date: ___________________
    Lisa H. Cannell
 
    Chief Human Capital Officer
 





    EMPLOYEE:
                _______________________________________
Date: ___________________
    <<NAME>>
 



